The opinion of the court was delivered by
Breaux, J.
The defendants filed a rule to dissolve an injunction. On the trial the court rejected the rule as to matters apparent' upon the face of the papers, and secured to plaintiffs the “ benefit of all matters therein set forth which was referred to the merits.”
From this order an appeal has been taken.
Motion is made to dismiss, on the ground that the judgment appealed from is interlocutory and works no irrepai’able injury.
Only part of the rule has been tried — that relating to matters apparent on the face of the papers. The other issues have been referred to the merits.
If we were to entertain jurisdiction at this time, we could only review the court’s ruling with reference to issues apparent on the *876face of the papers, and direct that the order referring part of the issues to the merits be rescinded, and that they be tried as rules and exceptions are generally tried.
This division of issues we prefer to avoid, as it will not assist in reaching correct conclusions, nor in bringing this suit to an earlier close.
In several cases the opinion has been expressed that the rules, exceptions and motions should not be referred unless they presented issues appertaining to the merits, or which could be more satisfactorily tried with the merits; but the court’s discretion to refer or not has never been denied.
The appeal is premature, as the order made on the rule is interlocutory and not a final decree. Any error committed can be corrected by appeal from the final judgment.
We have carefully read the rule filed in the case, and have given careful consideration to each ground urged for the dissolution of the injunction and find it impossible to conclude that the order entered in this case can be appealed from at this time.
If we were to entertain the appeal, we could only review the case on the face of the papers, in the condition the case is presented to this court.
The only issues decided by the court a qua are those presented on the face of the papers.
“ An appeal taken from an order refusing to dissolve an injunction on the face of the papers is not maintainable.” Sue. of Zenon and Elise Lebauve. 38 An. 357; 3 An. 437; Huntington vs. Sheriff, 7 An. 205; Osborne vs. Olayton, 3 L. 437; 14 An. 388.
Appeal dismissed.